DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/08/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 03/08/2022.
Claims 1, 5-12, 16-17, 19, and 21 are pending for examination. Applicant amends claims 1, 12, and 21. The amendments have been fully considered and entered.
Amendment to claim 1 regarding the 35 U.S.C. 112(b) rejection has been accepted and entered. The 35 U.S.C. 112(b) rejection has been withdrawn.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant’s arguments, see Remarks, filed 03/08/2022, with respect to the rejection of claims 1, 12 and 21 under 35 U.S.C. § 103 have been fully considered but are not persuasive.  The following are applicant arguments recited in the Remarks followed by Examiner's response:
a.	Applicant argues that Shamsi does not disclose the limitation “a white-box implementation of a randomized cryptographic function, the randomized cryptographic function obtained by at least one random operation performed on the whole of a nonrandomized function.” (Remarks, pg. 6). 
Examiner respectfully disagrees and submits that Shamsi reasonably teaches this limitation. Specifically, Shamsi teaches performing at least one random operation on the whole of a nonrandomized function in section 4.3 of page 176 where the section discloses feeding gates g2 and g3 a randomly selected wire (i.e., random operations) from circuit r0 and r1 respectively. This is done on the whole of the nonrandomized function seen on Fig. 6 which comprises gates g1, g2 and g3 with input w0 and output w3. 
b.	Applicant argues that Shamsi does not disclose the limitation “wherein the randomized cryptographic function has less Boolean circuit gates than the whole of the nonrandomized function,” because Shamsi technique “adds logic gates to the nonrandomized circuit, instead of reducing them as claimed.” (Remarks pg. 6)
Examiner submits that applicant’s arguments have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Riedel et al. (US 20040139416 A1) as seen below. In particular, Riedel teaches applying a process of random logic synthesis and cyclic typologies to a combinational circuit which results in a cyclic circuit having fewer gates than the former combinational/acyclic circuit. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 recites “A non-transient computer readable medium…” Examiner submits that the broadest reasonably interpretation of “non-transient” comprises non-statutory signals per se, therefore, claim 21 is appropriately rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. Examiner suggests replacing “non-transient” with “non-transitory” to obviate this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the cryptographic function" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-9 are similarly rejected for being dependent on claim 6.
Claim 10 recites the limitation "the cryptographic function" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cryptographic function" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the cryptographic function" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 17 and 19 are similarly rejected for being dependent on claim 16.

Examiner Note
The subject-matter of claims 1, 12 and 21 comprises the following limitation:
“providing the cryptographic function as a plurality of interconnected logic elements, the interconnection of the plurality of logic elements being comprised of non-algebraic interconnection of logic elements and algebraic interconnection of logic elements having obfuscated boundaries between the at least one input and output”
This feature does not appear to be supported in the priority provisional application 62/432,830 filed on 12/12/2016. Therefore, the limitation will be examined having the priority date of the instant application, which is 12/12/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mooij et al. (US 20170024585 A1; hereinafter “Mooij”) in view of Shamsi et al. (“Cyclic Obfuscation for Creating SAT-Unresolvable Circuits”, GREAT LAKES SYMPOSIUM ON VLSI 2017, ACM, 10 May 2017 (2017-05-10), pages 173-178; hereinafter “Shamsi”), included in the IDS filed 11/19/2018 and further in view of Riedel et al. (US 20040139416 A1; hereinafter “Riedel”).
As per claims 1, 12, and 21, Mooij discloses: a method, apparatus, and a non-transient computer readable medium for providing digital signal security, the apparatus comprising: 
a processor (Mooij, [0075], processor 208); 
a memory (Mooij, [0075], memory 206), communicatively coupled to the processor, the memory storing instructions comprising instructions for:
generating at least one output from at least one input and at least one secret that uses a white-box implementation of a cryptographic function (Mooij, [0086], [0091] and Fig. 4a, output 470 is generated from sensor data 410 (i.e., at least one input) and input 420 according to secret data (i.e., at least one secret), wherein logic 440 implements a security-related operation (i.e., a cryptographic function), [0099], implemented in a white-box environment); and
providing the cryptographic function as a plurality of interconnected logic elements (Mooij, [0091], logic 440 comprises modules which comprises a collection of hardware components such as gates).
While Mooij discloses the cryptographic function as a plurality of interconnected logic elements (Mooij, [0091]), Mooij does not explicitly disclose, however, Shamsi teaches or suggests: the cryptographic function being a randomized cryptographic function obtained by at least one random operation performed on the whole of a nonrandomized function (Shamsi, pg. 176 section 4.3 and Fig. 6, feeding gates g2 and g3 of the nonrandomized function a randomly selected wire (i.e., random operations) from circuit r0 and r1 respectively. These random operations are done on the whole of the nonrandomized function seen on Fig. 6 which comprises gates g1, g2 and g3 with input w0 and output w3);
the interconnection of the plurality of logic elements being comprised of non-algebraic interconnection of logic elements and algebraic interconnection of logic elements having obfuscated boundaries between the at least one input and output (Shamsi, pgs. 176-177 section 4 and Fig. 6, the circuit shown in Fig. 6 comprises the non-algebraic interconnection portion which includes the feedback loop from the output w3 back to the input of the circuit and the algebraic interconnection portion which includes gates (g1, g2, and g3) that have obfuscated boundaries (see pg. 173 section 1, ¶1) where the obfuscation is highlighted in red in between the input and output of the circuit in Fig. 6);
wherein the non-algebraic interconnected logic elements comprises a cyclic connection of at least a portion of the plurality of interconnected logic elements that produces an equivalent input-output relationship of a non-cyclic connection of logic elements (Shamsi, pgs. 176-177 section 4 and Fig. 6, the right circuit of Fig. 6 is a cyclic logic locking circuit (i.e., cyclic connection) where the input w0 and the output w3 of the left circuit (i.e., non-cyclic implementation) of Fig. 6 is equivalent to the input w0 and the output w3 of the right portion, therefore, the right circuit of Fig. 6 produces an equivalent input-output relationship of the left circuit of Fig. 6); and 
wherein the logic elements are Boolean circuit gates (Shamsi, pgs. 176-177 section 4 and Fig. 6, the cyclic logic locking circuit comprises Boolean hardware circuit gates).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Mooij to include the interconnected logic elements being comprised of a non-algebraic cyclic interconnection of logic elements and an algebraic interconnection of logic element having obfuscated boundaries between the at least one of the operations as taught by Shamsi for the benefit of thwarting a Boolean Satisfiability (SAT) attacks based on creating interconnection cyclic obscurity with very low performance and area overhead (Shamsi, pg. 177 section 6).
The modified Mooji does not disclose, however, Riedel teaches or suggests: wherein the randomized cryptographic function has less Boolean circuit gates than the whole of the nonrandomized function (Riedel, [0062] and [0082], synthesizing (or random logic synthesizing) a nonrandomized combinational acyclic circuit to intentionally incorporate cycles which produces a cyclic circuit having fewer gates than the equivalent acyclic circuit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include synthesizing and incorporating cycles in a nonrandomized combination circuit as taught by Riedel for the benefit reducing cost of the circuit because fewer gates are used as compared to the acyclic equivalent circuit and all nodes potentially benefit from work done elsewhere (Riedel, [0049], [0052], and [0054]).

As per claim 5, claim 1 is incorporated and the modified Mooij discloses: wherein the each of the logic elements are implemented by associated lookup table (Mooij, [0131], logical elements associated with a lookup table).  

Claims 6-9, 11, and 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mooij, Shamsi, Riedel, and further in view of Norman (“Algorithms for White-box Obfuscation Using Randomized Subcircuit Selection and Replacement”, 27 March 2008, Air Force Institute of Technology; hereinafter “Norman”).
As per claims 6 and 16, claims 1 and 12 are incorporated, respectively, and the modified Mooij does not disclose, however, Norman teaches or suggests: wherein the cryptographic function is implemented by a subset (S) of the plurality of interconnected logic elements (Norman, pg. 42 Fig. 4.2 and related paragraphs, Fig. 4.2(a) shows selecting a subcircuit (in red) which includes interconnected logic elements common to at least two of the operations).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include a subset of the logic elements common to at least two of the operations as taught by Norman for the benefit of obfuscating combinational Boolean circuits via iterative subcircuit selection and replacement, resulting in protection of sensitive software (Norman, pgs. 1-2 and pg. 32 ¶1).

As per claims 7 and 17, claims 6 and 16 are incorporated, respectively, and the modified Mooij does not disclose, however, Norman teaches or suggests: wherein the subset (S) of the plurality of interconnected logic elements is defined by: slicing a graph of the plurality of interconnected logic elements into the subset (s) of the plurality of interconnected logic elements (Norman, pg. 42 Fig. 4.2 and related paragraphs, Fig. 4.2(a) shows a graph of a circuit and selecting a subcircuit (in red) which includes interconnected logic elements); and 
converting the subset (S) into a logic element having a fan-in equal to a number of inputs to the slice (Norman, pg. 42 Fig. 4.2 and related paragraphs, the subcircuit (in red) is replaced/converted with/to a new subcircuit Crep, pg. 37 ¶1, wherein the fan-in is accounted for).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include selecting a subcircuit and replacing/converting the subcircuit as taught by Norman for the benefit of obfuscating combinational Boolean circuits via iterative subcircuit selection and replacement, resulting in protection of sensitive software (Norman, pgs. 1-2 and pg. 32 ¶1).
28 Docket: ARR01271 
 As per claim 8, claim 7 is incorporated, respectively, and the modified Mooij does not explicitly disclose, however, Shamsi teaches or suggests: wherein each of the plurality of interconnected logic elements are Boolean hardware circuit gates (Shamsi, pgs. 176-177 section 4 and Fig. 6, the cyclic logic locking circuit comprises Boolean hardware circuit gates).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include wherein the logic elements are Boolean hardware circuit gates as taught by Shamsi for the benefit of thwarting a Boolean Satisfiability (SAT) attacks based on creating interconnection cyclic obscurity with very low performance and area overhead (Shamsi, pg. 177 section 6).
  
As per claims 9 and 19, claims 7 and 17 are incorporated, respectively, and the modified Mooij discloses: wherein the each of the plurality of interconnected logic elements are implemented by an associated lookup table (Mooij, [0131], logical elements associated with a lookup table).    

As per claim 11, claim 1 is incorporated and the modified Mooij does not explicitly disclose, however, Norman teaches or suggests: wherein the plurality of interconnected logic elements is a randomized plurality of interconnected logic elements, randomized by: generating a non-randomized plurality of interconnected logic elements C1 for computing the cryptographic function (Norman, pg. 25 ¶1-2 and pg. 42, Fig. 4.2, the original circuit is a non-randomized plurality of interconnected logic elements for computing at least two operations); 
performing at least one of the following on the non-randomized plurality of interconnected logic elements C1 to generate the randomized plurality of interconnected logic elements: introduction of a variable to the non-randomized plurality of interconnected logic elements C1; permutation of a variable of the non-randomized plurality of interconnected logic elements C1;29 Docket: ARR01271deletion of a logic element of the non-randomized plurality of interconnected logic elements C1, the deleted logic element being an input gate having all outgoing edges removed and assigned to another input gate of the plurality of interconnected logic elements C1; and substitution of a logic gate of the plurality of interconnected logic elements C1 by a second interconnection of logic elements C2 (Norman, pg. 25 ¶2 and pg. 42, Fig. 4.2, selecting a subset of the circuit’s gates and substituting it with a random, semantically equivalent, subcircuit replacement. The original subcircuit is removed from the circuit, and the replacement subcircuit is inserted in its place).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include selecting a subcircuit and replacing/converting the subcircuit as taught by Norman for the benefit of obfuscating combinational Boolean circuits via iterative subcircuit selection and replacement, resulting in protection of sensitive software (Norman, pgs. 1-2 and pg. 32 ¶1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mooij, Shamsi, Riedel, Norman, and further in view of Bourn et al. "APPROXIMATE MAL’TSEV OPERATIONS", Theory and Applications of Categories, Vol. 21, No. 8, 2008, pp. 152–171; hereinafter “Bourn”).
As per claim 10, claim 1 is incorporated and the modified Mooij does not disclose, however Norman teaches or suggests: wherein the plurality of interconnected logic elements is randomized by performing a plurality of operations on a non-randomized interconnection of plurality of logic elements for computing the cryptographic function (Norman, pg. 25 ¶2 and pg. 42, Fig. 4.2, selecting a subset of the circuit’s gates and substituting it with a random, semantically equivalent, subcircuit replacement. The original subcircuit is removed from the circuit, and the replacement subcircuit is inserted in its place). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include selecting a subcircuit and replacing/converting the subcircuit as taught by Norman for the benefit of obfuscating combinational Boolean circuits via iterative subcircuit selection and replacement, resulting in protection of sensitive software (Norman, pgs. 1-2 and pg. 32 ¶1).
The modified Mooij does not explicitly teach, however, Bourn teaches or suggests: performing the Mal’tsev superposition operation (Bourn, Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include performing the Mal’tsev superposition operation as taught by Bourn because it is a simple substitution of one known element for another to obtain predictable results (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Wurcker et al. (US 20170324547 A1) teaches the use of a lookup tables in a cryptographic algorithm implemented in a circuit ([0051]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437 

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437